Court of Appeals
                          Sixth Appellate District of Texas

                                      JUDGMENT


Virginia Oak Venture, LLC, and Jane Tang              Appeal from the 401st District Court of
Appellants                                            Collin County, Texas (Tr. Ct. No. 401-
                                                      02380-2010). Opinion delivered by Justice
No. 06-13-00076-CV          v.                        Moseley, Chief Justice Morriss and Justice
                                                      Carter participating.
O.D. Fought, Jr., et al., Appellees



       As stated in the Court’s opinion of this date, we find partial error in the judgment of the
court below. Therefore, we find that the trial court erred in awarding judgment for attorney fees
to Arbor Commercial Funding, LLC, and reverse the judgment of the trial court in its favor and
render a take-nothing judgment to the extent that it awarded attorney fees to Arbor against Tang.
We affirm the judgment of the trial court in favor of Lander Kyle Lewallen, Butler Burgher
Group, LLC, Arbor Commercial Funding, LLC, the Federal National Mortgage Association,
O.D. Fought, Jr., Sheri Diaz, United Venture Partners, LLC, Chris Wong, Raymond He, Joyce
He, and Biyou Lao. We also affirm the trial court’s take-nothing judgment in Tang’s action
against the Michael Group.
       We further order that each party shall bear its own costs of appeal.


                                                      RENDERED OCTOBER 30, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk